Case 1:18-cv-11098-ER Document 45-1 Filed 08/07/19 Page 1 of 3




                     EXHIBIT A
                              Case 1:18-cv-11098-ER Document 45-1 Filed 08/07/19 Page 2 of 3
                                                                   EXHIBIT A


  Reggiani's Second Amended Answer                       Language from Patent Claim                         Alleged Withheld Reference

Paragraph 47 (Dkt. 38) (emphasis added):           Claim 1 of the ’138 Patent (Dkt. 45-2, Ex. B):    WO 99/31560 publication (Dkt. 41-2):

“At least to the extent Signify claims that        “1. An illumination apparatus, comprising:        The quoted language in Reggiani's Second
Reggiani's products infringe claim 1 of the ’138                                                     Amended Answer (Dkt. 38 at ¶ 47) does not
patent, the WO 99/31560 publication describes      at least one LED; and                             appear in the WO 99/31560 publication.
‘an illumination apparatus having at least one
LED and at least one controller coupled to the     at least one controller coupled to the at least   Rather, the quoted language in Reggiani's
at least one LED and configured to receive a       one LED and configured to receive a power-        Second Amended Answer (Dkt. 38 at ¶ 47) is
power-related signal from an alternating           related signal from an alternating current        actually from Claim 1 of the ’138 Patent, as
current (A.C.) power source that provides          (A.C.) power source that provides signals         shown in the middle column.
signals other than a standard A.C. line            other than a standard A.C. line voltage, the at
voltage, the at least one controller further       least one controller further configured to
configured to provide power to the at least one    provide power to the at least one LED based       Reggiani’s Opposition Brief (Dkt. 43):
LED based on the power-related signal.’ See,       on the power-related signal.”
e.g., WO 99/31560 at pages 30-34 and Figures                                                         “First, a proper reading of Reggiani’s
6-14. For example, the WO 99/31560                 (See Col. 24-25)                                  allegations makes it clear that Reggiani was
publication inter alia discloses or renders                                                          not implying that the references contained the
obvious the limitation that the ‘controller’ be                                                      actual language of the claims word for word,
‘configured to receive a power-related signal                                                        as Signify suggests.” (Page 11)
from an alternating current (A.C.) power source
that provides signals other than a standard A.C.
line voltage.’ See, e.g., WO 99/31560 at pages
30 34, and Figures 6-14.”




                                                                       -1-
                              Case 1:18-cv-11098-ER Document 45-1 Filed 08/07/19 Page 3 of 3
                                                                  EXHIBIT A


  Reggiani's Second Amended Answer                      Language from Patent Claim                         Alleged Withheld Reference

Paragraph 53 (Dkt. 38) (emphasis added):          Claim 11 of the ’559 Patent (Dkt. 45-3, Ex. C)    US 2002/0176262 publication (Dkt. 41-3):

“At least to the extent Signify claims that       “11. A power supply for an LED light source,      The quoted language in Reggiani's Second
Reggiani’s products infringe claim 11 of          said power supply comprising:                     Amended Answer (Dkt. 38 at ¶ 53) does not
the ’559 patent, the US 2002/0176262                                                                appear in the US 2002/0176262 publication.
publication discloses each limitation of claim    a power converter operable to provide a
11 in, inter alia, abstract, Figs. 2 and 3, and   regulated power including a LED current and       Rather, the quoted language in Reggiani's
paragraphs [0016] – [0024]. The US                a LED voltage;                                    Second Amended Answer (Dkt. 38 at ¶ 53) is
2002/0176262 publication is directed to a                                                           actually from Claim 11 of the ’559 Patent, as
‘power supply for an LED light source which       an LED control switch operable to control a       shown in the middle column.
comprises a power converter operable to           flow of the LED current through the LED
provide regulated power to LEDs including         light source; and
LED current and LED voltage.’ See, e.g., Figs.                                                      Reggiani’s Opposition Brief (Dkt. 43 at 11):
2 and 3, and paragraphs [0016] – [0024]. The      a voltage sensor operable to sense the LED
power supply disclosed in the US                  voltage applied to the LED light source, said     “First, a proper reading of Reggiani’s
2002/0176262 publication also includes ‘a         voltage sensor including                          allegations makes it clear that Reggiani was
switch operable to control a flow of LED                                                            not implying that the references contained the
current through the LED light source.’ See,       an differential amplifier, and                    actual language of the claims word for word,
e.g., Fig. 3 and paragraphs [0016] – [0024].                                                        as Signify suggests.” (Page 11)
The power supply disclosed in the US              means for adjusting a gain of said differential
2002/0176262 publication also includes ‘a         amplifier,
voltage sensor operable to sense the LED
voltage applied to the LED light source, said     wherein said LED control switch is further
voltage sensor including an [sic] differential    operable to clamp a peak of the LED current
amplifier, and means for adjusting a gain of      during an initial loading stage of the LED
said differential amplifier.’ See, e.g., Fig. 3   light source.”
and paragraphs [0016] – [0024]. Finally, the
‘LED control switch is further operable to        (See Col. 7)
clamp a peak of the LED current during an
initial loading stage of the LED light source.’
See, e.g., Fig. 3 and paragraphs [0016] –
[0024].”




                                                                      -2-
